                          Case 17-01393-RAM                            Doc 141      Filed 12/20/18          Page 1 of 1



                                                           UNITED STATES BANKRUPTCY COURT
                                                            SOUTHERN DISTRICT OF FLORIDA
                                                                     MIAMI DIVISION


JADE WINDS ASSOCIATION, INC.,
                                                                                    CASE NO.: 15-17570-RAM
                                                                                    CHAPTER 11
        Debtor.
______________________________/

JADE WINDS ASSOCIATION, INC.,

             Plaintiff,                                                             NOTICE OF MEDIATION
v.
                                                                                    Adv. P. 17-01393-RAM
FIRST SERVICE RESIDENTIAL FLORIDA, INC.
f/k/a THE CONTINENTAL GROUP, INC.,

              Defendant.
-------------------------------------------------------------------/

PLEASE TAKE NOTICE that mediation has been set as follows:

MEDIATOR:                  STANFORD BLAKE
LOCATION:                  STEARNS WEAVER MILLER WEISSLER, et al.
                           MUSEUM TOWER, SUITE 2200
                           150 WEST FLAGLER ST.
                           MIAMI, FL 33130
DATE:                      FRIDAY, JANUARY 18, 2019
TIME:                      10:00 A.M.


I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished on the 20th day of December 2018 via email to:

Daniel F. Blonsky, Esq.                                                          Eric Pendergraft, Esq.
Coffey Burlington, P.L.                                                          Shraiberg, Landau & Page, P.A.
2601 South Bayshore Drive, PH                                                    2835 NW Executive Cneter Drive, #300
Miami, FL 33133                                                                  Boca Raton, FL 33431
dblonsky@coffeyburlington.com                                                    ependergraft@slp.law
jking@coffeyburlington.com
groque@coffeyburlington.com
service@coffeyburlington.com

Attorneys for Jade Winds Association                                             Attorneys for Jade Winds Association


Kristopher E. Pearson, Esq.
Stearns Weaver Miller Weissler
Alhadeff & Sitterson, P.A.
Museum Tower, Suite 2200
150 West Flagler Street
Miami, FL 33130
kpearson@stearnsweaver.com

Attorney for Defendant




                                                                         ___________________________
                                                                           STANFORD BLAKE, MEDIATOR
                                                                           2 GROVE ISLE DRIVE #203
                                                                           MIAMI, FL 33133
                                                                           Florida Bar: 160639
                                                                           Tel: (305) 890-6331
                                                                           Email: stan@stanfordblakemediation.com
